DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are allowed.

Invention
The Present invention teaches "A propulsion and collision avoidance system is associated with a machine operating on the ground, and is configured to determine whether a collision will occur based upon the pose and movement of the machine and the pose of the obstacle. The slope of a straight line between the machine and the obstacle is determined based upon the pose of the machine and the pose of the obstacle, and the slope of the straight line is compared to a slope threshold. A collision alert is generated after determining that a collision will occur and when the slope of the straight line is less than the slope threshold, and continuing propulsion commands are generated to propel the machine along the work surface after determining that a collision will occur and when the slope of the straight line is greater than the slope threshold.”

Reason for Allowance
Claims 1-20 are allowed.
          The instant invention with respect to claims 1, 16, and 20 teaches 
                    “A propulsion and collision avoidance system associated with a machine, comprising: a ground engaging drive mechanism, the ground engaging drive mechanism being configured to engage a work surface and propel the machine about the work surface; a pose sensor configured to generate pose data indicative of a pose of the machine; a movement sensor configured to generate movement data of the machine indicative of movement of the machine; an object detection sensor configured to generate object detection data indicative of a pose of an obstacle spaced from the machine; a controller configured to: access a slope threshold defining a magnitude of a maximum slope of a work surface; generate propulsion commands to cause the ground engaging drive mechanism to propel the machine along the work surface; determine the pose of the machine based upon the pose data from the pose sensor; determine the movement of the machine based upon the movement data from the movement sensor; determine the pose of the obstacle based upon the object detection data from the object detection sensor; determine whether a collision will occur between the machine and the obstacle based upon the pose and the movement of the machine and the pose of the obstacle; determine a magnitude of a slope of a straight line between the machine and the obstacle based upon the pose of the machine and the pose of the obstacle; compare the magnitude of the slope of the straight line to the slope threshold; generate a collision alert after determining that a collision between the machine and the obstacle will occur and while the magnitude of the slope of the straight line is less than the slope threshold; and generate continuing propulsion commands to continue to cause the ground engaging drive mechanism to propel the machine along the work surface after determining that a collision between the machine and the obstacle will occur and while the magnitude of the slope of the straight line is greater than the slope threshold.”

                    “A method of propelling a machine and avoiding a collision between the machine and an obstacle, comprising: accessing a slope threshold defining a maximum magnitude of a slope of a work surface; generating propulsion commands to cause a ground engaging drive mechanism to engage the work surface and propel the machine along the work surface; determining a pose of the machine based upon a pose data from a pose sensor; determining a movement of the machine based upon movement data from a movement sensor; determining a pose of the obstacle based upon object detection data from an object detection sensor; determining whether a collision will occur between the machine and the obstacle based upon the pose and the movement of the machine and the pose of the obstacle; determining a magnitude of a slope of a straight line between the machine and the obstacle based upon the pose of the machine and the pose of the obstacle; comparing the magnitude of the slope of the straight line to the slope threshold; generating a collision alert to slow the machine after determining that a collision between the machine and the obstacle will occur and while the magnitude of the slope of the straight line is less than the slope threshold; and generating continuing propulsion commands to continue to cause the ground engaging drive mechanism to propel the machine along the work surface after determining that a collision between the machine and the obstacle will occur and while the magnitude of the slope of the straight line is greater than the slope threshold.”

                     “A machine comprising: a ground engaging drive mechanism, the ground engaging drive mechanism being configured to engage a work surface and propel the machine about the work surface; a prime mover operatively connected to the ground engaging drive mechanism; a pose sensor configured to generate pose data indicative of a pose of the machine; a movement sensor configured to generate movement data of the machine indicative of movement of the machine; an object detection sensor configured to generate object detection data indicative of a pose of an obstacle spaced from the machine; a controller configured to: access a slope threshold defining a maximum magnitude of a slope of a work surface; generate propulsion commands to cause the ground engaging drive mechanism to propel the machine along the work surface; determine the pose of the machine based upon the pose data from the pose sensor; determine the movement of the machine based upon the movement data from the movement sensor; determine the pose of the obstacle based upon the object detection data from the object detection sensor; determine whether a collision will occur between the machine and the obstacle based upon the pose and the movement of the machine and the pose of the obstacle; determine a magnitude of a slope of a straight line between the machine and the obstacle based upon the pose of the machine and the pose of the obstacle; compare the magnitude of the slope of the straight line to the slope threshold; generate a collision alert after determining that a collision between the machine and the obstacle will occur and when while the magnitude of the slope of the straight line is less than the slope threshold; and generate continuing propulsion commands to continue to cause the ground engaging drive mechanism to propel the machine along the work surface after determining that a collision between the machine and the obstacle will occur and when while the magnitude of the slope of the straight line is greater than the slope threshold.”
                     
SAIKI et al. (US Pub. No.: 2018/0178783 A1) teaches “A collision avoidance support device comprises: target detection unit for detecting an target existing in front of a vehicle travelling on a road; target type determination unit for detecting which of a moving object and a stationary object the target detected by the target detection unit is; obstacle determination unit for determining whether or not the target detected by the target detection unit is an obstacle which is likely to collide with the vehicle; and traveling direction automatic control unit. The traveling direction automatic control unit is configured to calculate the selected avoidance path so that the distance margin of when the obstacle determination unit determines that the obstacle is the moving object is larger than the distance margin of when the obstacle determination unit determines that the obstacle is the stationary object.”


The Fig. 4 of SAIKI discloses:

    PNG
    media_image1.png
    777
    555
    media_image1.png
    Greyscale



The Fig. 8 of SAIKI discloses:

    PNG
    media_image2.png
    503
    471
    media_image2.png
    Greyscale

    The Fig. 14 of SAIKI discloses:

    PNG
    media_image3.png
    720
    572
    media_image3.png
    Greyscale

         
     


     PARK et al.  (US Pub. No.: 2016/0039411 A1) teaches “A method and apparatus are provided for avoiding a vehicle collision with low power consumption based on converged radar sensors, configured for optimizing collision avoidance between vehicles with a low power consumption by operating a minimum number of sensors according to a road situation in order to reduce a fuel consumption in a high speed driving environment such as a freeway, etc. and a low speed driving environment such as a busy downtown, etc.”
 








 The Fig. 6A of PARK discloses:    

 

    PNG
    media_image4.png
    819
    488
    media_image4.png
    Greyscale


        
 The Fig. 6C of PARK discloses: 

    PNG
    media_image5.png
    621
    458
    media_image5.png
    Greyscale



         Isaji et al. (US Pub. No.: 2008/0059037 A1) teaches “A vehicle control system controls the speed of a vehicle according to actual road conditions and state of the 

The Fig. 6 of Isaji discloses: 

    PNG
    media_image6.png
    431
    516
    media_image6.png
    Greyscale

The Fig. 9 of Isaji discloses: 

    PNG
    media_image7.png
    827
    563
    media_image7.png
    Greyscale



         The cited references fail to anticipate or render the above underlined limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 2-15, 17-19 are either directly or indirectly dependent upon independent claims 1, 16, and 20, therefore, are allowed in view of their dependence upon claims 1, 16, and 20.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
          Nishimura (US Pat. No.: 10,486,692 B2) teaches “A vehicle collision avoidance assist system, including: a forward obstacle detecting device; a lateral object detecting device; and a controller including an automatic braking control executing portion to execute an automatic braking control for permitting a brake apparatus to automatically 

          Tsunekawa et al.  (US Pat. No.: 8,248,295 B2) teaches “A pre-crash safety system, which is not influenced by a false recognition that another vehicle is approaching and which causes the vehicle to conduct a safety measure operation when the possibility of a collision exists, is disclosed. The pre-crash safety system includes a collision prediction unit that makes the prediction of a collision between the vehicle and the another vehicle that has entered a monitoring area of the radar device; and a control unit that causes the own-vehicle to conduct the safety measure operation based on a result of the prediction of a collision by the collision prediction unit. The vehicle does not conduct the safety measure operation if, after the another vehicle has entered the monitoring area, a reflection point coordinate which represents a reflection point of a radar wave on the another vehicle is positioned within a predefined direction range when viewed from the vehicle.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.